 



Exhibit 10.23.1

      STATE OF TEXAS   HHSC CONTRACT No.: 529-00-139-J

COUNTY OF TRAVIS

AMENDMENT 10
TO THE AGREEMENT BETWEEN THE
HEALTH & HUMAN SERVICES COMMISSION
AND
AMERIGROUP TEXAS, INC.
FOR HEALTH SERVICES
TO THE
CHILDREN’S HEALTH INSURANCE PROGRAM

     THIS CONTRACT AMENDMENT (the “Amendment”) is entered into between the
HEALTH & HUMAN SERVICES COMMISSION (“HHSC”), an administrative agency within the
executive department of the State of Texas, and AMERIGROUP Texas, Inc.
(“CONTRACTOR”), a health maintenance organization organized under the laws of
the State of Texas, possessing a certificate of authority issued by the Texas
Department of Insurance to operate as a health maintenance organization, and
having its principal office at 1200 Copeland Road, Suite 200, Arlington, Texas
76011. HHSC and CONTRACTOR may be referred to in this Amendment individually as
a “Party" and collectively as the “Parties.”

     The Parties hereby agree to amend their original contract, HHSC contract
number 529-00-139 (the “Agreement”), as set forth in Article 2 of this
Amendment.

ARTICLE 1. PURPOSE.

Section 1.01 Authorization.

     This Amendment is executed by the Parties in accordance with Article 8 of
the Agreement.

Section 1.02  Effective Date of changes

     (a)  General effective date of changes.

     Except as provided in paragraph (b) of this Section 1.02 below, this
Amendment is effective September 1, 2003, and terminates on the Expiration Date
of the Agreement, unless extended or terminated sooner by HHSC in accordance
with the Agreement.

     (b)  Notwithstanding the effective date established under paragraph (a) of
this Section 1.02, Section 2.04 of this Amendment, which modifies Section 11.06
of the Agreement, is effective November 1, 2003.

ARTICLE 2. AMENDMENT TO THE OBLIGATIONS OF THE PARTIES.

Section 2.01 General



       “The Texas Legislature enacted Senate Bill 418 during its 78th Regular
Session. Section 20 of the bill adds Article 21.03 to Chapter 21, Subchapter E
of the Insurance Code. Article 21.30 provides:



       If the commissioner of insurance, in consultation with the commissioner
of health and human services, determines that a provision of Section 3A, 3C-J,
or 10-12, Article 3.70-3C, or



HHSC Contract 529-00-139-J Page 1 of 10  

 



--------------------------------------------------------------------------------



 





  10-12, Article 3.70-3C of this code, as added by Chapter 1024, Acts of the
75th Legislature, Regular Session, 1997, Section 843.209 or 843.319 of this
code, Subchapter J, Chapter 843 of this Code, or Article 21.52Z of this code
will cause a negative fiscal impact on the state with respect to providing
benefits or services under Subchapter XIX, Social Security Act (42 U.S.C.
Section 1396 et seq.), as amended, or Subchapter XXI, Social Security Act (42
U.S.C. Section 1397aa et seq.), as amended, the commissioner of insurance by
rule shall waive the application of that provision to the providing of those
benefits and services.



       Pursuant to this authority, TDI waived application of Senate Bill 418 as
it pertains to the above-referenced provisions of the Insurance Code for CHIP
benefits and services. The intent of the Parties to this Agreement is that, for
the above-referenced provisions of the Insurance Code, the law in effect
immediately prior to the effective date of Senate Bill 418 will continue to
govern the CONTRACTOR’s performance under this Agreement. Consequently, all
citations in this Agreement to the above-referenced provisions of the Insurance
Code, their predecessor statutes, and related administrative rules refer to the
laws and rules in effect immediately prior to the effective date of Senate Bill
418.”

Section 2.02 Modification to Section 10.02, Time and manner of premium payment

     Section 10.02, Time and manner of premium payment, is modified with the
addition of a new subsection (d), as follows:



       “Section 10.03 Time and manner of Premium Payment          (d) For the
period beginning September 1, 2003 and ending August 31, 2004, CONTRACTOR will
be entitled to a payment in accordance with this subsection (d). CONTRACTOR will
be paid based on per member/per month premiums and new and current enrollment
figures (including disenrollment adjustments to previous monthly enrollment
totals). The Administrative Services Contractor will convey premiums payable
information to CONTRACTOR for data reconciliation and to the Management Services
Contractor. CONTRACTOR must reconcile the data and report any errors to the
Management Services Contractor by the cut-off date of the next month. The
Management Services Contractor will pay CONTRACTOR by the first business day
following the 14th day of each month. CONTRACTOR must accept payment for
premiums by direct deposit into CONTRACTOR’s account. For the period beginning
September 1, 2003 and ending August 31, 2004, the premium rates are:

                                  CSA #   Under Age 1   Ages 1-5   Ages 6-14  
Ages 15-18

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CSA #2
  $ 326.77     $ 66.51     $ 43.56     $ 86.65  
CSA #6
  $ 332.14     $ 67.60     $ 44.30     $ 88.82  



       CONTRACTOR does not bill HHSC, the Administrative Services Contractor,
other state agencies, or institutions for the monthly premium payment.”



HHSC Contract 529-00-139-J Page 2 of 10  

 



--------------------------------------------------------------------------------



 



Section 2.03 Modifications to Article 11, CHIP Eligibility, Enrollment,
Disenrollment, And Cost-Sharing, of the Agreement

     Sections 11.01, 11.02, 11.03, and 11.04 are replaced with the following
language:



       “Section 11.01 CHIP Eligibility.” (a) Generally.



       CHIP eligibility will be determined by the Administrative Services
Contractor. The Administrative Services Contractor will enroll and disenroll
eligible individuals into and out of CHIP. Parents or guardians will enroll
eligible individuals into a health plan.          (b) Continuous coverage for
first six months.          A child who is CHIP-eligible will have six months of
continuous coverage. An exception to this occurs for children enrolled between
July 1, 2003 and October 1, 2003, who initially receive 12 months of continuous
coverage, at the time of enrollment. However, these children will actually begin
the renewal process in the fourth month of coverage and complete a six-month
term of coverage.          Through September 30, 2003, MEMBER is covered as of
the first day of the month following the MEMBER’S enrollment. If a MEMBER’S
enrollment occurs after the monthly enrollment cut-off, the MEMBER will be
covered on the first day of the second month following the month of enrollment.
Upon enrollment, a MEMBER will be issued a Member identification card by HEALTH
PLAN. Coverage will be in effect for an initial term of six months or the
extended time period for a pregnant MEMBER.          As of October 1, 2003,
children enrolling in CHIP for the first time, or returning to CHIP after
disenrollment, will be subject to a waiting period before coverage actually
begins. The waiting period for a child is determined by the date on which he/she
is found eligible for CHIP, and extends for a duration of 3 months. If the child
is found eligible for CHIP on or before the 15th day of a month, then the
waiting period begins on the first day of that same month. If the child is found
eligible on or after the 16th day of a month, then the waiting period begins on
the first day of the next month. Please refer to the table below for examples of
how the waiting period affects the beginning of coverage. A child will remain
covered for a term of 6 continuous months.          (c) Pregnant Members and
infants.          CONTRACTOR, through electronic means, or the providers,
through calls to the provider hotline, will notify the Administrative Services
Contractor when a pregnancy is diagnosed. Pregnant members, with the exception
of Legal Permanent Residents and other legally qualified aliens who are not
barred from Medicaid due to federal eligibility restrictions, will be referred
to Medicaid for eligibility determination. Those members who are determined to
be



HHSC Contract 529-00-139-J Page 3 of 10  

 



--------------------------------------------------------------------------------



 





  Medicaid eligible will be disenrolled from the CONTRACTOR. Medicaid coverage
will be coordinated to begin immediately after CHIP eligibility ends so that
there is no gap in health care coverage. In the event the CONTRACTOR remains
unaware of a member’s pregnancy until delivery, the delivery will be covered by
CHIP. The Administrative Services Contractor will suspend the Member’s
eligibility expiration date after notification of the delivery is received. The
Administrative Services Contractor will unsuspend the mother’s eligibility
expiration date and set the mother’s eligibility expiration date at the later of
(1) the end of the second month following the month of the baby’s birth or
(2) the date when the mother’s eligibility would have expired if it had not been
suspended during her pregnancy.          To further ensure the reliability of
the data, families also will be encouraged to notify the Administrative Services
Contractor by phone or in writing when delivery of a baby to a CHIP-enrolled
Member occurs.          Most newborns born to CHIP members or CHIP heads of
household will be Medicaid eligible. Eligibility of newborns must be determined
for CHIP before enrollment can occur. The CHIP Administrative Services
Contractor should be notified as soon after delivery as possible. For newborns
determined to be CHIP-eligible, the baby will be covered from the beginning of
the month of birth.          (d) Span of coverage.          If a Member’s
effective date of coverage occurs while the Member is confined in a hospital,
the CONTRACTOR is responsible for the Member’s costs of Covered Services
beginning on the Effective Date of Coverage. For each day that the Member is
hospitalized beginning on the Effective Date of Coverage, HHSC will pay to
CONTRACTOR $700 for non-ICU care and $1400 for ICU care. If a Member is
disenrolled while the Member is confined in a hospital, CONTRACTOR’s
responsibility for the Member’s costs of Covered Services terminates on the Date
of Disenrollment. Six months after the Implementation Date, the Parties will
review CONTRACTOR’s data, and if either party believes that these payments are
insufficient, either Party can instigate the Change Order process set out in
Article 8. The Parties agree to negotiate any requested Change Order in good
faith.”



       Section 11.02 Enrollment



       “To enroll in CONTRACTOR’s health plan, the Member’s permanent residence
must be located within CONTRACTOR’s CSA.



       HHSC makes no guarantees or representations to CONTRACTOR regarding the
number of eligible Members who will ultimately be enrolled into CONTRACTOR’s
health plan.



       The Administrative Services Contractor will electronically transmit to
CONTRACTOR new Member information, PCP selections, and change information
applicable to active Members five (5) business days prior to the first day of
each month. This monthly transmittal date is defined as the “cut-off date.” A
six-month term of coverage begins on the first day of the month following
transmittal of new member data to



HHSC Contract 529-00-139-J Page 4 of 10  

 



--------------------------------------------------------------------------------



 





  CONTRACTOR. CONTRACTOR must accept all persons who reside within CONTRACTOR’s
CSA and who choose to enroll in CONTRACTOR’s health plan without regard to the
Member’s health status or any other factor.          A Member is enrolled in the
health plan initially selected for six (6) months, beginning with the date that
the individual is first covered by that health plan or the applicable time
period if the Member is pregnant as is set out in section 11.01(c). However,
CONTRACTOR must accommodate Member requests to change health plans for
exceptional reason or good cause including, but not limited to:



  (a)   permanent relocation from a CHIP Service Area; or     (b)   permanent
relocation within CONTRACTOR’s CSA that necessitates a change in the Member’s
Primary Care Provider that CONTRACTOR cannot accommodate within the prescribed
TDI access standards.



       Additional reasons that qualify as an exceptional reason or good cause
will be determined by HHSC on a case-by-case basis or by rule. Members may
change health plans the first day of the month following the month in which
exceptional reason or good cause situation occurred, in accordance with the same
cut-off processing timeframes applied to new Members. All changes must be
handled through the Administrative Services Contractor. If a Member changes
health plans while the Member is confined in a hospital, the health plan from
which the Member is moving is responsible for all charges until the Member is
discharged.          There is no retroactive enrollment in CHIP.”



  Section 11.03 Re-enrollment



       “At the beginning of the fourth month of coverage, the Administrative
Services Contractor will send a notice to the family outlining the next steps
for renewal or continuation of coverage. The Administrative Services Contractor
will also send a notice to CONTRACTOR regarding its Members and to a
community-based outreach organization providing follow-up assistance in the
Members’ areas. To promote continuity of care for children eligible for
re-enrollment, CONTRACTOR may facilitate re-enrollment through reminders to
Members and other appropriate means. Failure of the family to respond to the
Administrative Services Contractor’s renewal notice will result in disenrollment
from the plan and from CHIP.”



  Section 11.04 Disenrollment due to loss of eligibility.          “For those
Members who are disenrolled because they are no longer eligible for CHIP,
CONTRACTOR will receive from the Administrative Services Contractor notice
informing CONTRACTOR that the Members’ coverage will end on a particular date.
Disenrollment due to loss of eligibility includes, but is not limited to:



  •   “Aging-out” when a child turns nineteen;



HHSC Contract 529-00-139-J Page 5 of 10  

 



--------------------------------------------------------------------------------



 





  •   Failure to re-enroll at the conclusion of the 6-month term of coverage;  
  •   Change in health insurance status, such as a child enrolling in an
employer-sponsored health plan;     •   Failure to meet monthly cost-sharing
obligation;     •   Death of a child;     •   The child permanently moves out of
the state; and     •   Data match with the Medicaid system indicates dual
enrollment in Medicaid and CHIP.



       In most cases, if a child is disenrolled from CHIP, the child loses his
or her CHIP eligibility and will have to re-apply for a determination of CHIP
eligibility. Children not subject to re-application include, but are not
necessarily limited to:          Children who meet reinstatement requirements
after disenrollment due to failure to meet cost-share obligation; and,    
     Children who successfully re-enroll in the first month after disenrollment
due to failure to re-enroll by the conclusion of their 6-month term of coverage.
         Regardless of the reason for retroactive disenrollment, recoupment of
premium payments by HHSC shall be in accordance with section 10.05. Under no
circumstances may HHSC recoup premiums paid for a period greater than two
(2) months.”

Section 2.04 Modification to Section 11.06, Cost-Sharing, of the Agreement

          Section 11.06, Cost-Sharing is replaced with the following language:

          Section 11.06 Cost-Sharing.



       “Health care providers within CONTRACTOR’s network are responsible for
collecting all Member co-payments and deductibles at the time of service.
Co-payments that families must pay vary according to their income level.
Applicable co-payments effective as of November 1, 2003 are listed in Cost
Sharing table below. No co-payments apply, at any income level, to well-child or
well-baby visits or immunizations.          Upon notification from the
Administrative Services Contractor that a family is approaching its cost-sharing
limit for the term of coverage, CONTRACTOR will generate and mail to the Member
a new Member ID card, showing that the Member’s cost-sharing obligation for that
term of coverage has been met. No cost-sharing may be collected from these
Members for the balance of their term of coverage.          Except for costs
associated with unauthorized non-emergency services provided to a Member by
out-of-network providers and for non-covered services, the co-payments and
deductibles outlined in the table below are the only amounts that a provider may
collect from a CHIP-eligible family.



HHSC Contract 529-00-139-J Page 6 of 10  

 



--------------------------------------------------------------------------------



 





       Federal law prohibits charging co-payments or deductibles to Members of
Native American Tribes. The Administrative Services Contractor will notify
CONTRACTOR of Members who are Native Americans and who are not subject to
cost-sharing requirements. CONTRACTOR is responsible for educating providers
about the cost-sharing waiver for this population.          A CONTRACTOR’s
monthly premium payment will not be reduced for a family’s failure to make its
premium payment. There is no relationship between the per member/per month
amount owed to an CONTRACTOR for coverage provided during a month and the
family’s payment of its premium obligation for that month.

CHIP COST SHARING
(as of November 1, 2003)

                Charge At or below 100% of FPL     (Changes in Bold)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Enrollment Fee     $0 Monthly Premium     $0 Office Visit     $ 3 ER     $3
Generic Drug     $0 Brand Drug     $3 Co-pay Cap     1.25% (of family’s income)
Deductible, non-institutional     $0 Deductible, institutional     $0 Facility
Co-pay, Inpatient     $10 Facility Co-pay, Outpatient     $0 101% to 150% of FPL
    Charge Enrollment Fee     $ 0 Monthly Premium     $15 Office Visit     $ 5
ER     $5 Generic Drug     $0 Brand Drug     $5 Co-pay Cap     1.25% (of
family’s income) Deductible, non-institutional     $0 Deductible, institutional
    $0 Facility Co-pay, Inpatient (per admission)     $25 Facility Co-pay,
Outpatient     $0 151% to 185% of FPL     Charge Enrollment Fee     $ 0 Monthly
Premium     $20 per mo./per family Office Visit     $7 ER     $50 Generic Drug  
  $5 Brand Drug     $20 Co-pay Cap     2.5% (of family’s income) Deductible,
non-institutional     $0 Deductible, institutional     $0 Facility Co-pay,
Inpatient (per admission)     $50 Facility Co-pay, Outpatient     $0 186% to
200% of FPL     Charge Enrollment Fee     $0 Monthly Premium     $25 per mo./per
family



HHSC Contract 529-00-139-J Page 7 of 10  

 



--------------------------------------------------------------------------------



 



CHIP COST SHARING
(as of November 1, 2003)

          Office Visit     $10 ER     $50 Generic Drug     $5 Brand Drug     $20
Co-pay Cap     2.5% (of family’s income) Deductible, non-institutional     $0
Deductible, institutional     $0 Facility Co-pay, Inpatient (per admission)    
$100 Facility Co-pay, Outpatient     $0



Section2.05 Modification to Article 12, Scope of CHIP Covered Services, of the
Agreement



  Section 12.07 is deleted in its entirety and new Section 12.07 is added as
follows.     “Section 12.07 Court-ordered Commitments.



       [Deleted]          Section 12.07 In-patient Psychiatric.          HHSC
will reimburse CONTRACTOR for members receiving services on an inpatient basis
in a psychiatric facility on August 31, 2003, for the lengths of their stays,
based on their contracted rates with providers. Inpatient psychiatric services
may not extend more than 45 days, including the length of stay before August 31,
2003.          The process for reimbursement will be consistent with new
enrollee hospital and supplemental reimbursement claims submitted on the
Supplemental Claims Form for CHIP Health Plans.”

Section 2.06 Modification to Article 13, Member Services, of the Agreement



  Section 13.01 is replaced with the following language: “Section 13.01 Member
Education.  



       “CONTRACTOR must, at a minimum, develop and implement health education
initiatives that educate Members about:



  (a)   How the HMO system operates;     (b)   How to obtain services,
including:



  (1)   Accessing OB/GYN and plan requirements concerning specialty care;    
(2)   Emergency services;     (3)   Behavioral health care services;



HHSC Contract 529-00-139-J Page 8 of 10  

 



--------------------------------------------------------------------------------



 





  (4)   Care and treatment, under CONTRACTOR’s plan, for Members with
disabilities and Children with Special Health Care Needs; and     (5)   Early
Childhood Intervention (ECI) Services;



  (c)   Covered Services, limitations and any Value-added Services offered by
CONTRACTOR;     (d)   Member co-payments, if applicable; and     (e)   The value
of screening and preventive care.



       CONTRACTOR also must provide child-oriented, disease
specific-information, and educational materials to Members.



       CONTRACTOR must educate members about the following:



  •   Requirement that pregnant members notify CONTRACTOR upon learning of
pregnancy,     •   Requirement that Medicaid-eligible members receive services
through Medicaid,     •   The more comprehensive scope of services provided
through Medicaid,     •   Automatic newborn coverage until age one year provided
in Medicaid for babies of mothers enrolled in Medicaid at the time of delivery,
    •   Requirement that if a CHIP member does not notify CONTRACTOR of
pregnancy until or after delivery, the newborn will have to go through
eligibility determination with the CHIP Administrative Services Contractor for
Medicaid and CHIP before enrollment can begin.



       In addition to the above requirements, CONTRACTOR must make any
additional educational initiatives outlined in its Proposal appropriately
available to Members.”



HHSC Contract 529-00-139-J Page 9 of 10  

 



--------------------------------------------------------------------------------



 



ARTICLE 3. REPRESENTATIONS AND AGREEMENT OF THE PARTIES

     The Parties contract and agree that the terms of the Agreement will remain
in effect and continue to govern except to the extent modified in this
Amendment.

     By signing this Amendment, the Parties expressly understand and agree that
this Amendment is hereby made a part of the Agreement as though it were set out
word for word in the Agreement.

     IN WITNESS HEREOF, HHSC and the CONTRACTOR have each caused this Amendment
to be signed and delivered by its duly authorized representative.

                          AMERIGROUP TEXAS, INC.   HEALTH AND HUMAN SERVICES
COMMISSION   By:       By:                

--------------------------------------------------------------------------------

                    James D. Donovan, Jr.   Albert Hawkins     President and CEO
  Commissioner   Date:       Date:                

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



HHSC Contract 529-00-139-J Page 10 of 10  

 